LAND, J.
The accused, Minter Le Grand, charged in two informations with the crime of cow stealing, was arrested and incarcerated in jail. On May 29, 1911, the accused was released on a bail bond for $150 in each case.
On July 19, 1911, the two bail bonds were duly forfeited by judgments nisi against the accused and his bondsmen.
On October 9, 1911, the accused and his bondsmen appeared and moved the court to decree the nullity of said forfeitures and judgments on the ground that no order was ever granted by the district court or other competent authority fixing or granting bail in said cases, and authorizing said bonds to be taken.
The district attorney moved the court to strike out and dismiss the motion to vacate *1035the judgments of forfeiture on the ground that it came too late.
The court took no action on the motion to strike out, but, after hearing the evidence, overruled the motion, and signed judgments against the accused and his sureties on the bail bonds. The defendants have appealed.
The evidence taken on the trial of the motion showed that the judge was absent from the parish of Red River, and at the request of counsel for the accused telephoned the sheriff of said parish to take the bail bonds in question. In other words, the bonds were, executed under a verbal order, fixing the amount of bail, and directing the sheriff to take and approve them.
Act No. 17 of 1900, relative to the forfeiture of bonds in criminal cases, after providing for the entry of a judgment of forfeiture, on the nonappearance of the accused, proceeds as follows:
“The judgment of forfeiture may at any time within five days after rendition thereof be set aside upon the appearance and trial and conviction or acquittal of (the accused) or upon a continuance, after such appearance granted upon motion of the attorney representing the state.”
The accused made no appearance within the five days, and therefore the judgment of forfeiture became absolute. State v. Adair, 115 La. 770, 40 South. 41; State v. Bertrand, 123 La. 575, 49 South. 199.
The other questions raised by the pleadings need not be considered.
Judgment affirmed.